      Case 4:19-cv-00023-JGZ Document 105 Filed 04/21/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Ruben Rene Rojas,                                  No. CV-19-00023-TUC-JGZ
10                  Plaintiff,                          ORDER
11   v.
12   Graham County Adult Detention Facility, et
     al.,
13
                    Defendants.
14
15          Pending before the Court is Plaintiff’s Motion for Default Judgment Against
16   Defendant Larson. (Doc. 103.) The Court will set the motion for an evidentiary hearing.

17          “The general rule of law is that upon default the factual allegations of the complaint,
18   except those relating to the amount of damages, will be taken as true.” Geddes v. United

19   Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977) (emphasis added). “It is well settled that a

20   default judgment for money may not be entered without hearing unless the amount claimed
21   is a liquidated sum or capable of mathematical calculation.” Davis v. Fendler, 650 F.2d
22   1154, 1161 (9th Cir. 1981).

23          Plaintiff’s Second Amended Complaint seeks $100,000 in compensatory and

24   punitive damages for pain and suffering. (Doc. 24, p. 8.) Plaintiff’s affidavit in support of

25   his motion for default judgment further provides that Plaintiff is seeking damages for

26   bodily injuries and cruel and unusual punishment. (Doc. 103, p.4.) The damages sought are
27   not for a liquidated sum or capable of mathematical calculation. Accordingly, the Court
28   will set the motion for an evidentiary hearing on damages. Plaintiff may testify and present
      Case 4:19-cv-00023-JGZ Document 105 Filed 04/21/21 Page 2 of 2



 1   witness testimony, documents or other evidence necessary to establish his damages. Prior
 2   to the hearing, Plaintiff shall file the documents he intends to use as evidence. Plaintiff may
 3   file medical documents by clearly designating on the face of the first page that the
 4   documents are to be “Filed Under Seal.” If Plaintiff seeks to call a witness who will not
 5   voluntarily testify, he may request a subpoena from the Court prior to the hearing. See Fed.
 6   R. Civ. P. 45.
 7          Accordingly,
 8          IT IS ORDERED that Plaintiff’s Motion for Default Judgment Against Defendant
 9   Larson (Doc. 103) is set for an Evidentiary Hearing on Tuesday, June 15, 2021 at
10   3:15PM. Plaintiff shall appear via Video Teleconference at the exact time of the hearing
11   and be prepared to present evidence.
12          IT IS FURTHER ORDERED that Plaintiff shall file on or before May 14, 2021
13   any request for a subpoena necessary to establish his damages.
14          IT IS FURTHER ORDERED that Plaintiff shall file on or before June 8, 2021
15   any documentary evidence establishing his damages.
16          IT IS FURTHER ORDERED that Plaintiff’s Motion for Status on Pending
17   Motion for Default Judgment (Doc. 104) is DENIED as moot.
18          Dated this 21st day of April, 2021.
19
20
21
22
23
24
25
26
27
28


                                                  -2-
